Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on December 19, 2018. Claims 1-20 are currently pending and examined below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on are being considered by the examiner.

Claim Objections
Claims 1-3, 7-8, 11-15, 17-20 are objected to because of the following informalities:  the acronym of CPU has not been established, it is noted that an acronym which should be accompanied by what it stands for in its first appearance in order to help the claims stand on their own.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 6-8, 11, 14-19 are rejected under 35 U.S.C. 102(a)(1) or/and 102(a)(2) as being anticipated by Baba et al. US2018/0046671 (“Baba”).

Regarding claim(s) 6, 16. Baba discloses a non-transitory computer-readable storage medium storing instructions that are executable by one or more processors to perform acts comprising (fig. 1): 
generating a data structure representative of first processes running on a first system (fig. 1, first server) and second processes running on a second system (fig. 1, second server), the first processes and the second processes including a plurality of functions and the data structure including a plurality of nodes, individual of the nodes comprising a function identifier identifying a function of the plurality of functions (Fig. 9 and Fig. 10, illustrate data structure including a plurality of nodes, individual of the nodes comprising a function identifier identifying. Para. 74, para. 100,); 
associating node identifiers with the nodes, the node identifiers including information about a relationship of the plurality of functions in the first process and the second process (para. 84-para. 87, para. 156, e.g. The query management unit 140 has a function to register or delete a query to be executed by the query processing unit 120 of the stream data processing program 100 and a function to generate an executable (for example, in a machine language or a machine-readable expression) from a query text (expressed by source code, for example, for the user to be able to understand the specifics of the query).); 
querying, at a frequency, the one or more processors to determine running functions of the first computing system and the second computing system (para. 156, The query management unit 140); and 
generating, based on the querying, a plurality of data packets, individual of the plurality of data packets including a node identifier of the node identifiers corresponding to a running function of the running functions (para. 162, and Fig. 17 is a diagram for illustrating an example of the query status table 195). 

Regarding claim(s) 7, 17. Baba discloses determining a time range; retrieving data packets of the plurality of data packets for the time range; determining, based at least in part on the data packets, a relative CPU usage during the time range of each of the running functions associated with the node identifiers; and determining, based at least in part on the relative CPU usage, a first CPU usage of the (para. 158, para. 180-par. 183, e.g. the total CPU usage of the first server computer 1-1 of the active server computer becomes 80% and the total CPU usage of the standby second server computer 1-2 becomes 20% (see FIGS. 18 and 19))

Regarding claim(s) 8, 18. Baba discloses determining that at least one of the first CPU usage is greater than a first threshold CPU usage or the second CPU usage is greater than a second threshold CPU usage, the first threshold and the second threshold CPU usage being determined based at least in part on a statistical analysis of functioning of the first processes and the second processes over one or more time periods preceding the time range; and determining an event based at least in part on the first CPU usage being greater than the first threshold CPU usage or the second CPU usage being greater than the second threshold CPU usage (para. 158, para. 179, e.g. The query selection unit 151 selects a query based on the CPU usage, the network bandwidth usage, and the like in comparison to preset thresholds.)

Regarding claim(s) 11, 14, 15, 19. Baba discloses wherein the time range is a first time range and the first subsystem is configured in a first configuration for the first time range, the acts further comprising: determining a second time range, the first subsystem being configured in a second configuration for the second time range; retrieving second data packets of the plurality of data packets for the second time range; determining, based at least in part on the second data packets, a relative CPU usage during the second time range of each of the running functions associated with the node identifiers; and determining, based at least in part on the relative CPU usage, a third CPU usage of the first subsystem (para. 92-para. 95, e.g. The sliding window is a data storage unit for temporarily storing stream data to be processed by the arithmetic operations and is defined in the query. E.g. There are two types of queries: queries that specify the range of stream data to be processed with time and queries that specify the range of stream data to be processed with number of tuples (rows) of stream data.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. US2018/0046671 (“Baba”) in view Chu et al. US2018/0197418 (“Chu”).

Regarding claim(s) 12, 13, 20. Baba is silent to controlling, based at least in part on the third CPU usage being lower than the first CPU usage, an autonomous vehicle according to the second configuration.
Chu teaches another system and method for data management specifically for an autonomous vehicle and prioritize ECU usage based on a plurality of memory space (para. 91, para. 112, para. 114. E.g. computing process running on a Q node in the messaging system 100, can create a block for storing messages of a channel by allocating a certain size of memory space from the Q node. The streamlet can receive, from an MX node in the messaging system 100, one message at a time and store the received message in the block.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Baba by incorporating the applied teaching of as taught by Chu to improve the efficiency of data processing and data management in autonomous vehicle.

Allowable Subject Matter
Claims 1-5 allowed.
s 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669